Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 1 of 7 Pageid#: 8608




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                         JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                Defendants.


           PLAINTIFFS’ SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF
             THEIR MOTIONS FOR EVIDENTIARY SANCTIONS AGAINST
                 DEFENDANT ELLIOTT KLINE A/K/A ELI MOSLEY

         Plaintiffs respectfully file yet another supplemental brief in further support of their April

  3, 2019, Motion for Sanctions, ECF No. 457 (“First Sanctions Motion”), and December 6, 2019,

  Motion for Evidentiary Sanctions, ECF No. 601 (“Second Sanctions Motion”). Plaintiffs learned

  on February 10, 2020, that the third-party vendor was able to successfully access the email account

  CvilleReports@gmail.com by using Kline’s deplorabletruth@gmail.com account as a recovery

  email address. While being held in jail for civil contempt of Court, Kline submitted a sworn

  declaration that he attempted to use this precise recovery method and that it “did not work to

  recover anything.” Kline Resp. at 1, Jan. 7, 2020, ECF No. 625. Based on the vendor’s success

  in using Kline’s deplorabletruth@gmail.com email account to access CvilleReports@gmail.com,

  however, there can be no doubt that Kline has been caught in yet another lie to the Court about

  responsive documents he has withheld from Plaintiffs in discovery.




                                                  1
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 2 of 7 Pageid#: 8609



         On January 6, 2020, Plaintiffs filed a submission with the Court identifying a fifth email

  account used by Kline that Kline had failed to disclose. See Pls.’ Supp. Br., Jan. 6, 2020, ECF No.

  615. That email account was CvilleReports@gmail.com. Id. The Court held a telephonic hearing

  that day during which Kline testified under oath that “I’m almost certain that I did not create that

  email address or use that email address.” Hr’g Tr. at 15, Jan. 6, 2020, ECF No. 632; see also id.

  at 16 (“I do not believe, like I said, that that’s an email address that I set up and had access to.

  However, if I did, it would have the same access and password as the other email addresses that

  I’ve used. So I would be able to go right in and get access – give access to it if it’s an email address

  that I used. But I don’t believe it is an email address that I used.”). At the conclusion of the

  January 6, 2020, hearing, the Court ordered that Kline remain in the custody of the U.S. Marshal

  and be held in the Charlottesville jail. Id. at 38–39.

         Later on January 6, 2020, after the hearing, Kline submitted a handwritten declaration he

  made under oath regarding his attempts to access to the CvilleReports@gmail.com email address.

  Kline Resp., ECF No. 625. He swore that “you can enter a recovery email for a forgotten

  password. I tried all 3 of my email addresses as the recovery email, and they did not work to

  recover anything.”1 Id. at 1. Kline concluded that “the ‘cvillereports’ email address is not one I

  have credentials for after trying multiple ways to get into the account.” Id. at 2.

         On January 8, 2020, Plaintiffs filed a submission with the Court to inform it of the

  compelling evidence that Plaintiffs had uncovered that Kline had lied under oath during the

  January 6, 2020, hearing when he denied knowledge of the existence of the



  1
    Although he did not list them in his sworn declaration, Kline’s three email addresses are
  deplorabletruth@gmail.com, eli.f.mosley@gmail.com, and eli.mosley@identityevropa.com.
  Kline Dep. Tr. at 169, Aug. 7, 2019, ECF No. 601-1. Plaintiffs learned about a fourth email
  address, eli.r.kline@gmail.com, during Kline’s November 25, 2019 civil conspiracy hearing. Hr’g
  Tr. at 64, Nov. 25, 2019, ECF No. 600.


                                                     2
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 3 of 7 Pageid#: 8610



  CvilleReports@gmail.com account. See Pls.’ Resp., Jan. 8, 2020, ECF No. 631. Specifically,

  Plaintiffs identified documentation that confirmed (contrary to Kline’s representations under oath

  during the hearing) that the email address was registered to Kline. Id. at 2–3. Plaintiffs also

  pointed out that Google’s “account recovery” feature indicated that the CvilleReports@gmail.com

  account was linked to both a phone number and an email address (the deplorabletruth@gmail.com

  account) that Kline conceded belonged to him. Id. at 3–5. Plaintiffs requested that the Court order

  that the third-party discovery vendor be authorized to attempt to obtain access to

  CvilleReports@gmail.com, to image the contents of that email address as well, and to produce

  such documents directly to Plaintiffs. Id. at 6.

         On February 7, 2020, the Court granted Plaintiffs’ request and ordered “that the Third-

  Party Discovery Vendor may attempt to access the CvilleReports email address, image the contents

  of that email address, and produce such documents directly to Plaintiffs’ counsel, subject to the

  same terms concerning purportedly privileged documents as in this Court’s Order of January 22,

  2020 (Dkt. 638 at 3).” Order at 4, Feb. 7, 2020, ECF No. 644. Plaintiffs provided the third-party

  vendor with the order. See J. Phillips Email to K. Kim, Feb. 7, 2020 (attached hereto as Ex. A).

         On February 10, 2020, the third-party vendor informed Plaintiffs that its attempt to access

  the CvilleReports@gmail.com account through use of the deplorabletruth@gmail.com account as

  a recovery account was successful. See B. Williams Email to J. Phillips, Feb. 11, 2020 (attached

  hereto as Ex. B). Plaintiffs’ January 8, 2020, submission had cautiously noted that Kline’s January

  6, 2020, submission under oath was “likely incorrect or untrue” because Google’s account

  recovery feature showed that the email address associated with CvilleReports@gmail.com begins

  with the same three letters and contains the same total characters as Kline’s primary email address,

  deplorabletruth@gmail.com. Pls.’ Resp. at 4, ECF No. 631. There can be no doubt now that




                                                     3
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 4 of 7 Pageid#: 8611



  Kline’s sworn statement was a lie. Kline has now been caught lying under oath numerous times

  regarding accounts and devices he used to create documents concerning the events at issue in this

  case. Notably, the lies always run in the same direction: each time he is confronted, Kline attempts

  to obscure the existence of or obstruct access to critical devices and accounts that he previously

  failed to disclose.

          Plaintiffs reiterate their request that that the Court grant the First and Second Sanctions

  Motions and that the Court (1) deem the facts listed in the Sanctions Motions established; (2) deem

  authentic for purposes of Fed. R. Evid. 901 any documents that Plaintiffs have a good-faith basis

  to believe that Kline created, including all documents from the social media accounts listed in the

  Sanctions Motions, as well as any photographs taken by or depicting Kline; and (3) instruct the

  jury that Kline chose to intentionally withhold his documents, and that the jury may draw adverse

  inferences from that fact, including that Kline chose to withhold such documents because he was

  aware that such documents contained evidence that Kline conspired to plan racially motivated

  violence at Unite the Right.



   Dated: February 12, 2020                            Respectfully submitted,

                                                       /s/ Robert T. Cahill
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       rcahill@cooley.com




                                                   4
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 5 of 7 Pageid#: 8612



   Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)          BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                 1401 New York Avenue, NW
   350 Fifth Avenue, Suite 7110             Washington, DC 20005
   New York, NY 10118                       Telephone: (202) 237-2727
   Telephone: (212) 763-0883                Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                 kdunn@bsfllp.com
   jfink@kaplanhecker.com                   jphillips@bsfllp.com
   gtenzer@kaplanhecker.com                 wisaacson@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)              Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   55 Hudson Yards                          COOLEY LLP
   New York, NY 10001                       55 Hudson Yards
   Telephone: (212) 446-2300                New York, NY 10001
   Fax: (212) 446-2350                      Telephone: (212) 479-6260
   ybarkai@bsfllp.com                       Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   COOLEY LLP                               10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, VA 24011
   Suite 700                                Telephone: (540) 983-7600
   Washington, DC 20004                     Fax: (540) 983-7711
   Telephone: (202) 842-7800                brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com

                                            Counsel for Plaintiffs




                                        5
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 6 of 7 Pageid#: 8613




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                   John A. DiNucci
   5661 US Hwy 29                                  Law Office of John A. DiNucci
   Blairs, VA 24527                                8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                          McLean, VA 22102
                                                   dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                             Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                         Bryan Jones
   David L. Campbell                               106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.             Charlottesville, VA 22902
   100 West Franklin Street, Suite 100             bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                            Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                           Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 649 Filed 02/12/20 Page 7 of 7 Pageid#: 8614



         I further hereby certify that on February 12, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                           Vanguard America
   christopher.cantwell@gmail.com                 c/o Dillon Hopper
                                                  dillon_hopper@protonmail.com

   Robert Azzmador Ray                            Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                             eli.f.mosley@gmail.com
                                                  deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                  /s/ Robert T. Cahill
                                                  Robert T. Cahill (VSB 38562)
                                                  COOLEY LLP

                                                  Counsel for Plaintiffs
